Birdsong, Judge.
In this appeal from an order of the Superior Court of Fulton County, March 24, 1980, confirming custody rights previously established and curtailing visitation rights, no application for appellate review was filed as required by Code Ann. § 6-701.1 (a) (Ga. L. 1979, pp. 619, 620, effective July 1,1979). Accordingly, this appeal must be dismissed. Ritchie v. Ritchie, 245 Ga. 199 (264 SE2d 230); Morgan v. Morgan, 154 Ga. App. 595 (1980).

Appeal dismissed.


Deen, C. J., and Sognier, J., concur.